 Case: 0:18-cv-00115-HRW Doc #: 27 Filed: 06/22/20 Page: 1 of 3 - Page ID#: 256




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION at ASHLAND

 ARNOLD RAY ANDERSON, JR.,                 )
                                           )
       Plaintiff,                          )       Civil No. 0:18-115-HRW
                                           )
 v.                                        )
                                           )
 MICHAEL WORTHINGTON, et al.,              )    MEMORANDUM OPINION
                                           )        AND ORDER
       Defendants.                         )
                                           )
                                           )

                               *** *** *** ***

      This matter is before the Court sua sponte. Proceeding without counsel,

Plaintiff Arnold Ray Anderson, Jr., previously filed a civil rights complaint against

various prison officials pursuant to 42 U.S.C. § 1983. [D.E. No. 1] After the

preliminary screening of Anderson’s complaint, the only Defendant remaining in

this case was Boyd County Detention Center Deputy Richard Muex. [D.E. No. 21]

However, after the United States Marshals Service (“USMS”) attempted to serve the

summons and complaint on Muex on Anderson’s behalf, it was discovered that

Muex is deceased. [D.E. No. 24]

      On March 13, 2020, the Court entered an Order advising Anderson of this

development and informing him of the requirements of Federal Rule of Civil

Procedure 25(a)(1). [D.E. No. 25] Rule 25(a)(1) provides that “[i]f a party dies and
                                       1
 Case: 0:18-cv-00115-HRW Doc #: 27 Filed: 06/22/20 Page: 2 of 3 - Page ID#: 257




the claim is not extinguished, the court may order substitution of the proper party.”

See Fed. R. Civ. P. 25(a)(1). While such a motion may be made by any party or by

the decedent’s successor or representative, in this case, the decedent/Defendant has

not yet been served with summons, thus the Plaintiff is currently the only party

before the Court who could make such a motion. Moreover, if a motion to substitute

“is not made within 90 days after service of a statement noting the death, the action

by or against the decedent must be dismissed.” Id. Finally, the motion must be

served on nonparties as provided in Fed. R. Civ. P. 4, the rule that generally provides

the requirements for proper service of summons. See Fed. R. Civ. P. 25(a)(3).

      Thus, the Court advised Anderson that, to continue in this case, he must make

a motion to substitute the decedent’s successor or representative (specifically

identifying the individual representative sufficiently to allow the USMS to attempt

service) within 90 days from the date of the Court’s Order. [D.E. No. 25] Anderson

was further advised that, should he fail to comply with the requirements of the

Court’s Order, his claims against Defendant Richard Muex (the only claims

remaining in this case) would be dismissed without prejudice. [Id.]

      This time period has now expired with no response from Anderson. Thus,

pursuant to the provisions of Fed. R. Civ. P. 25(a)(1), Anderson’s action against

Muex must be dismissed.

      Accordingly, it is hereby ORDERED as follows:
                                     2
Case: 0:18-cv-00115-HRW Doc #: 27 Filed: 06/22/20 Page: 3 of 3 - Page ID#: 258




     1.    Anderson’s remaining claims in his complaint against Defendant

           Richard Muex [D.E. No. 1] are DISMISSED WITHOUT

           PREJUDICE pursuant to Fed. R. Civ. P. 25(a)(1).

     2.    As these are the only claims that remain pending, this matter is

           DISMISSED and STRICKEN from the Court’s docket.

     3.    The Court will enter an appropriate Judgment.

     This 22nd day of June, 2020.




                                      3
